Exhibit 10.1.1

 

Annex A1 to the Framework Agreement

Purchase Agreement Worms

Page 1 of 17

 

Annex A1 to the Framework Agreement Roll of Deeds No. 682 / 2012 O

Property Purchase Agreement with Conveyance

entered into by and between

 

1. Mr Bernhard Kuhn,

acting on the basis of a certified and apostilled power of attorney for

REPCO 8 S.A.

with registered office in Luxembourg, registered with [•],

(hereinafter also referred to as the “Seller”)

 

2. Dr. Stefan Fink,

acting on the basis of a certified and apostilled power of attorney for

GIT Worms S.à.r.l.

with registered office in [•], registered with the Commercial Register of
Luxembourg, under B 170443,

(hereinafter also referred to as the “Buyer”)

The Seller and the Buyer will hereinafter also be collectively referred to as
the “Parties”.

 

Sec. 1 Object of Purchase

 

1.1 The Seller owns the properties entered in the Land Register of Worms of the
Local Court of Worms, folio 17899, plot 18, plot section 3/61, buildings and
open space, Klosterstraße 40, with a size of 6,584 sqm; plot section 3/62,
BETRIEBSFLÄCHE, Klosterstraße 40, with a size of 1,762 sqm; plot section 3/63,
BETRIEBSFLÄCHE, Klosterstraße 40, with a size of 740 sqm; plot section 3/64,
circulation area, Cornelius-Heyl-Strasse, with a size of 128 sqm; plot section
3/65, buildings and open space, Klosterstraße, with a size of 1,646 sqm and plot
section 3/66, buildings and open space, Klosterstraße, with a size of 34 sqm.

The property plus any buildings and structural installations (bauliche Anlagen)
thereon, will hereinafter be referred to as the “Object of Purchase”.

 

1.2 The Object of Purchase is encumbered as follows in Section II:

 

  •  

consec. no. 1: only encumbering consec. no. 1 of the inventory easement (right
of way) for the relevant owner of the property district Worms, plot 18, plot
section 3/64



--------------------------------------------------------------------------------

Annex A1 to the Framework Agreement

Purchase Agreement Worms

Page 2 of 17

 

  •  

consec. no. 2: only encumbering consec. no. 1 of the inventory easement (right
to construction on boundaries) for the relevant owner of the property district
Worms, folio 1814 of Horchheim (Worms) inventory no. 2 (plot 18, plot section
4/24)

 

  •  

consec. no. 4: restricted personal easement (right to operate a grocery
store/right to parking space/right of access) for inventory no. 1 regarding plot
sections 3/61, 3/62 and 3/63 for Lidl Dienstleistung GmbH & Co. KG, Neckarsulm

 

  •  

consec. no. 6: encumbering plot 18, plot section 3/61: restricted personal
easement (right to setup, operate and maintain a transformer station and right
to install cables) for EWR Aktiengesellschaft in Worms

 

1.3 The Object of Purchase is encumbered as follows in Section III:

 

  •  

consec. no. 5: uncertificated land charge of six million one hundred thousand
euros for The Governor and Company of the Bank of Scotland The Mound, Edinburgh
EH1 1YZ, Scotland.

 

1.4 The notary public inspected the electronic land register of the above
property on today’s date. The notary public instructed the Buyer on the risk of
potential interim dispositions by the Seller or third parties. The Seller
ensured that the above status of the land register remains unchanged and that to
its knowledge no applications for registration with respect to the Object of
Purchase have been submitted to the Land Registry. The Buyer insisted on
immediate notarial recording.

 

Sec. 2 Sale

 

2.1 The Seller herewith sells to the accepting Buyer the Object of Purchase
specified in Sec. 1 plus buildings thereon and all statutory parts as well as
all fixtures and fittings owned by it, and – unless explicitly otherwise
provided for in this Agreement—free of encumbrances in Section II and III of the
land register and free of any building encumbrances (Baulasten), unless
specified in Annex 2.1.

 

2.2 The Buyer acquires the easements entered in Section II under consec. nos. 1,
2, 4, and 6.

 

2.3 The encumbrance entered in Section III of the land register shall be deleted
by the Seller and the Object of Purchase shall, as a whole, be transferred free
of any encumbrances.

 

2.4 The Seller shall procure the documents for deleting the encumbrances and
deposit them with the notary public.

 

2.5 In the Building Encumbrances Register of the City of Worms, a public
building encumbrance (Vereinigungsbaulast) is entered for the Object of
Purchase. Prior to today’s recording, the Seller has advised the Buyer of the
possibility to obtain excerpts from the Building Encumbrances Register and has
offered to issue a power of attorney in this regard. Any building encumbrances
that may be entered shall be acquired by the Buyer.

 

2.6 The building encumbrance specified and those that may still arise shall be
acquired by the Buyer without set-off against the purchase price.

 

Sec. 3 Purchase Price and Payment Method

 

3.1 The purchase price for the Object of Purchase amounts to

EUR 4,400,000.00

(in words: four million four hundred thousand euros)



--------------------------------------------------------------------------------

Annex A1 to the Framework Agreement

Purchase Agreement Worms

Page 3 of 17

 

3.2 The purchase price shall be payable en bank working day in Frankfurt am Main
(“Bank Working Day”) after the day on which the notary public confirms to the
Buyer pursuant to Sec. 3.3 that the following requirements have been met:

 

  a) The notary public has received the municipality’s waiver with respect to
statutory rights of pre-emption and all permits necessary for the performance of
this Agreement.

 

  b) The notary public has been notified by the Land Registry of the
registration of the priority notice pursuant to Sec. 883 BGB (German Civil Code)
in favour of the Buyer in accordance with Sec. 15.2 of this Agreement. In
relation to the priority notice, only such encumbrances shall be effective or
rank higher that have been registered with the Buyer’s consent or whose
registration has been taken over by the Buyer or whose cancellation pursuant to
the following para. c) is ensured.

 

  c) The notary public is provided with all deletion documents for any
encumbrances which are not acquired, which rank prior or equal to the priority
notice or are effective in relation to it, for which the notary public may only
be given fiduciary instructions by creditors that are not in conflict with this
Agreement; the redemption amount may not exceed the purchase price minus
EUR 92,000.00. The Parties hereby jointly authorise the notary public to
request, to accept and to use the documentation regarding the discharge of
encumbrances, also according to Sec. 875 (2) BGB, in the name and on behalf of
all parties to this Agreement and involved in the financing of the purchase
price. The Seller shall bear the costs of deleting the land charges as well as
of any and all encumbrances that it does not acquire. The notary public is
further provided with the confirmations of the real property lien holder
(Grundpfandgläubiger) pursuant to which any securities from the Object of
Purchase and/or the lease agreements (such as lease assignments, pledges) have
been cancelled upon receipt of the amount specified in the trust condition
(Treuhandauflage) by reassignment (Rückabtretung) or otherwise.

 

  d) There are no obstacles to the registration of the transfer of ownership to
the Buyer in accordance with the terms of this Agreement, with the exception of

 

  aa) the potentially still outstanding clearance certificate to be furnished by
the tax office with respect to the property acquisition tax,

 

  bb) the outstanding application to the court for registration of the transfer
of ownership.

 

  e) the lessee’s easement pursuant to Annex 3.2 e) has been registered with the
land register.

Notwithstanding the notary public’s confirmation mentioned in sentence 1, the
purchase price shall not become payable prior to 27 September 2012 and only when
the maturity requirements specified in Annex A 4 to the Framework Deed (Purchase
Agreement Gütersloh) in Sec. 3.2 a) through d) have also been met and this has
been confirmed by the notary public to the Buyer in written form, unless the
relevant buyer has withdrawn from the Purchase Agreement Gütersloh.

 

3.3 The notary public is instructed to confirm to the Parties in writing by
registered letter with return receipt that the requirements of Sec. 3.2 have
been met (“Maturity Notice”). The date of receipt of the Maturity Notice by the
Buyer shall be decisive . The notary public shall send a copy of the Maturity
Notice to the Seller and to BEITEN BURKHARDT Rechtsanwaltsgesellschaft mbH, to
the attention of Mr Michael Ziegler, Ganghoferstraße 33, 80339 Munich. The
Parties agree that the above period for payment of the purchase price shall only
begin upon fulfilment of any and all aforementioned maturity requirements. The
Buyer is entitled to waive individual maturity requirements by unilateral
written notification to the notary.

 

3.4 If the purchase price is not paid as contractually agreed on the date that
it falls due, the yet unpaid portion of the purchase price shall bear interest
as from the date of default at 5 percentage points above the base interest rate
pursuant to Sec. 247 BGB.



--------------------------------------------------------------------------------

Annex A1 to the Framework Agreement

Purchase Agreement Worms

Page 4 of 17

 

3.5 Once it falls due, the purchase price is payable as follows:

First, a part of the purchase price in the amount of EUR 92,000.00 shall be paid
as purchase price retention to a joint account (Und-Konto) yet to be opened by
the Buyer and Repco 2 S.A. at a Bank to be determined by the Buyer. The Seller
shall be entitled to the interest accrued on the deposited amount. For further
details on the purchase price retention, please refer to the provisions of
Sec. 4.5.

The following shall apply to the remaining purchase price:

In case that the use of the cancellation documents for the encumbrances that
will not be acquired by the Buyer depends on the payment of redemption amounts,
the parties hereby irrevocably instruct the notary public to notify the Buyer in
the Maturity Notice in which amount a redemption amount must be paid to which
creditor and to which account, in order to fulfil the condition for the use of
the cancellation documents.

The Buyer undertakes to pay the redemption amounts notified to it by the notary
public, for the account of the Seller, to the relevant creditor from the
purchase price. The notary public and the Buyer are not obliged to review the
redemption amounts demanded by the relevant creditor as to their justification
or to notify the Seller thereof prior to transferring the amounts.

Up to the amount of the redemption amounts, the Seller shall not have any claim
to payment to itself or other third parties, but only a claim to payment to the
creditors to be redeemed, which shall, however, not have an own payment claim.

The (remaining) purchase price shall be paid to the following account of the
Seller:

 

Account holder:    Repco 8 S.A. Bank:    Commerzbank Frankfurt Sort Code    500
400 00 BIC    COBADEFFXXX Account number:    33 29 37 200 Reference:    Worms
purchase price

 

3.6 The Buyer submits to immediate foreclosure under this Deed to the extent of
the purchase price and any default interest to be levied upon the entirety of
its assets. The notary public is irrevocably instructed to issue to the Seller
an enforceable copy of this Deed when [he/she] has issued the confirmation
pursuant to Sec. 3.2 and the Seller demands so in written form and confirms to
the notary public in writing that the purchase price has not been paid within
the agreed period despite being due. The notary public shall immediately notify
the Buyer in written form that the enforceable copy has been issued. For the
purpose of foreclosure, in order to satisfy the requirement of certainty
(Bestimmtheitserfordernis) of the foreclosure procedure, interest shall be owed
as from the first day of the month following the recording of this Agreement.

 

3.7 Regarding the property acquisition tax, the Parties agree as follows:

The property acquisition tax arising from this Purchase Agreement shall be fully
borne by the Buyer.

 

3.8 Regarding value-added tax and a possible liability of the Buyer for tax
debts of the Seller, the Parties agree as follows:

Pursuant to Sec. 9 (1) and (2) UStG (German VAT Law), the Seller waives the tax
exemption of the delivery of the Object of Purchase pursuant to Sec. 4 No. 9a
UStG. The tax exemption is waived unconditionally. The parties are aware that
the waiver is only significant if the delivery is taxable.



--------------------------------------------------------------------------------

Annex A1 to the Framework Agreement

Purchase Agreement Worms

Page 5 of 17

 

The purchase price in Sec. 3.1 is a net purchase price. If and to the extent the
Buyer owes VAT due to the delivery of the Object of Purchase, the purchase price
shall be increased by the amount of VAT owed by it.

The Parties are acting on the assumption that the delivery of the Object of
Purchase on the basis of this Property Purchase Agreement qualifies as
non-taxable turnover in the context of a sale of a business within the meaning
of Sec. 1 (1a) UStG and VAT will therefore not be payable.

Against this background, the Parties agree as follows:

 

  a) In case that Sec. 1 (1a) UStG is finally applied (bestandskräftig
angewendet) by the fiscal authority, the following shall apply: The sale does
not oblige the Seller to correct its input VAT deduction (Sec. 15a (10) UStG);
instead, the Buyer shall assume the Seller’s position for tax purposes until the
end of any decisive input VAT correction periods. The Seller will provide the
Buyer upon the Buyer’s written request within one month upon receipt of such
request with the information required for a correction pursuant to Sec. 15a UStG
(Sec. 15a (10) 2nd sentence UStG). If required by law, the Seller is entitled to
retain copies or the original documents; if the Seller retains the original
documents, it shall provide the Buyer with copies.

If and to the extent the Buyer can have input VAT corrections made only upon
submission of documents that are retained by the Seller or that the Seller for
other reasons does not or cannot provide to the Buyer, the Seller shall
indemnify the Buyer for the resulting loss. This shall also apply where the
Seller retains documents due to a statutory requirement to do so.

The Seller shall fully indemnify and hold the Buyer harmless on first demand of
the Buyer against any disadvantages resulting from a duty to input VAT
adjustment under Sec. 15a UstG if these result from events and circumstances
prior to the effective transfer date (Übergabestichtag); the provisions on the
procedure as contained in Sec. 3.10 and Sec. 3.12 shall apply mutatis mutandis.

 

  b) Should the fiscal authority—contrary to what is expected by the
Parties—treat the sale hereunder as a transaction that is subject to value-added
tax within the meaning of Sec. 1 (1) No. 1 UStG, the following shall apply:

The Seller shall immediately issue to the Buyer an invoice that meets the
statutory requirements pursuant to Sec. 14 (1), 14a (5) UStG. The invoice shall
refer to the Buyer as tax debtor pursuant to Sec. 13b UStG with regard to VAT.
The Parties explicitly clarify that this Agreement does not constitute an
invoice within the above meaning. The notary public has instructed the Parties
that the Buyer may owe the VAT to the tax office pursuant to Sec. 13b (2) No. 3,
5 (1) UStG, to the extent that the turnover is subject to the German Land
Transfer Tax Act (Grunderwerbsteuergesetz).

 

3.9 The Seller guarantees to have paid all due taxes for which the Buyer may be
held liable under Sec. 75 AO. The Seller has further met all duties the Seller
has regarding property tax, which shall be paid by the Seller until the transfer
date.

 

3.10 The Seller indemnifies and holds the Buyer harmless against any liability
under Sec. 75 AO. If the Buyer is held liable under Sec. 75 AO and taxes are
claimed from the Buyer, the Seller will have to indemnify and hold the Buyer
harmless against any liability amounts assessed against the Buyer. In such case,
the Buyer shall be obliged to make any payment order available to the Seller
without undue delay, but no later than two weeks following its receipt by the
Buyer. If the Buyer fails to meet this obligation, the Seller shall be obliged
to indemnify and hold the Seller harmless only if the Buyer proves that the
Buyer has sent on the payment order and has met the Buyer’s obligations under
Sec. 3.12 1st sentence by such time.

 

3.11 Sec. 3.10 shall apply mutatis mutandis if any claims are made against the
Buyer under Sec. 11 (2) GrStG and Sec. 48a (3) 1st sentence EStG. This shall be
without prejudice to Sec. 10.2, so that the Buyer will have to pay the property
tax as of the transfer date and any indemnification by the Seller will be
excluded.



--------------------------------------------------------------------------------

Annex A1 to the Framework Agreement

Purchase Agreement Worms

Page 6 of 17

 

3.12 The Seller shall be obliged to lodge formal appeals against payment orders,
including to file requests to stay the enforcement (Aussetzung der Vollziehung)
and to pursue appeal procedures in due form until all legal remedies are
exhausted, where so required by the Seller or the Buyer has breached the
obligation under Sec. 3.10 2nd sentence or a prior decision of the Seller cannot
be obtained. If a timely decision of the Seller with regard to the lodging of
appeals, including requests to stay the enforcement, cannot be obtained, the
Buyer shall, upon request of the Seller, withdraw any appeals lodged and
requests to stay enforcement. If the Buyer fails to meet the above request of
the Seller or if the withdrawal request of the Buyer made in reasonable time
after receipt of the payment order refers to appeals lodged because of a breach
of the duty under Sec. 3.10 2nd sentence, the Seller shall bear the costs of
such appeals and requests to stay enforcement. In aller other cases, the Seller
shall reimburse to the Buyer any costs required for a legal defence against
payment orders and justifiedly deemed reasonable by the Buyer if the Buyer is
entitled to demand indemnifation from the Seller in accordance with the above
provisions. The Buyer may demand guarantees for the costs of legal action.

 

Sec. 4 General Provisions on Material and Legal Defects

 

4.1 Any rights and claims of the Buyer for material or legal defects of the
Object of Purchase shall be excluded unless explicitly otherwise agreed on in
this Agreement. Any liability of the Seller for damages, for defects or any
other reason, is shall be limited, with the exceptions of Section 4.2, to direct
damage, in particular excluding consequential damage such as lost gains from an
on-sale; the parties make it clear that a reduction of rental income resulting
from a defective purchase object, for instance due to reduced rents, claims for
damages or set-offs by tenants, shall constitute direct damage.

 

4.2 Insofar as an exemption from or limitation of liability is agreed on above,
it shall not apply to liability for damage from the injury of life, body or
health if the Seller or its legal representative or vicarious agent is liable
for the violation of duty nor to compensation for further damage due to an
intentional or grossly negligent violation of duty of the Seller or its legal
representative or vicarious agent.

 

4.3 The Seller has provided the Buyer with information and documents on the
Object of Purchase (hereinafter collectively the “Data Room”). The contents of
the Data Room, which are known to the Buyer, are summarized in the Data Room
Index in Annex 4.4 to the Reference Deed. This data carrier on which the entire
Data Room is stored was submitted today to the notary public by the Parties, who
have checked the completeness of the data carrier with regard to the contents of
the Data Room in advance, for safekeeping, with the instruction to keep such
data carriers with the original agreement, and to make available a copy to each
Party upon written request and at the expense of such Party.

 

4.4 Where the Seller’s knowledge is decisive knowledge of the Seller’s
employees, the employees of the group/affiliated companies to which the Seller
belongs, and the knowledge of the asset manager Marcol, shall be imputed to the
Seller. Knowledge of the property management shall also be imputed, but only
where an incident entails costs or damage in excess of EUR 5,000.00 for the
landlord.

 

4.5

To secure the Buyer’s claims against the Seller from this Agreement due to legal
and/or material defects, for which the Seller is held liable pursuant to this
Agreement, or due to stipulations under Sec. 3.8 through to 3.12, the Buyer is
entitled to retain an amount of EUR 92,000.00 from the purchase price. If within
a period of 12 months, starting with the transfer of possession of the Object of
Purchase, such a material and/or legal defect of the Object of Purchase appears
or a claim arises from the provisions of Sec. 3.8 through to 3.12, and/or if
several of the defects listed in Annex 5.2 have not been removed within 6
months, the Buyer is entitled to use the amount that is required to secure a due
payment claim (e.g., advance payment for substitute performance) or to fulfil a
claim due under Sec. 3.8 through to 3.12 out of the retention provided for in
this Purchase Agreement and (if required) also the other Purchase Agreements
(Sec. 4.5 of Annexes A2 to A4 to the Framework Deed) (“General Retention”). If
the secured event occurs, the Seller is obliged to give its consent to payment
at the request of the Buyer. If the billing for the relevant defect(s) exceeds
the aforementioned 12-month period, the Buyer is entitled to retain the amount
that will probably be required to remove the defect(s) until complete removal of
the defect and the billing of the costs of removal and until



--------------------------------------------------------------------------------

Annex A1 to the Framework Agreement

Purchase Agreement Worms

Page 7 of 17

 

  settlement of the bills for the relevant removal of defect(s). Upon expiry of
the mentioned 12-month period or the extended period, the Buyer shall pay the
unused portion of the amount to the Seller. Insofar as the material or legal
defect cannot be removed, the Buyer is entitled to retain the amount by which
the defect reduces the value of the Object of Purchase from the General
Retention for good. At the request of the relevant other Party, each Party is
obliged to immediately also make the declarations of consent that are required
under this provision towards the Bank, in the form necessary for payout and to
repeat such declarations if necessary.

 

Sec. 5 Declarations of the Seller with Regard to the Object of Purchase

 

5.1 The Buyer is familiar with the Object of Purchase. The Buyer acquires the
Object of Purchase in its current condition. Sec. 6 of this Agreement shall
apply to contaminations (Altlasten). The Seller shall provide the Buyer by
30 September 2012 at the latest with an energy performance certificate
(Energieausweis) pursuant to the German Energy Savings Ordinance
(Energieeinsparverordnung).

 

5.2 The Seller declares that—unless explicitly agreed otherwise in the
following—as of the date of recording,

 

  a) except for the defects listed in Annex 5.2, which it will remove at its own
expense within six months upon payment of the purchase price at the latest, the
Seller is not aware of any defects of the Object of Purchase ; the Seller shall
have the defects listed in Annex 5.2 removed by specialised companies pursuant
to the measures described in Annex 5.2 within six months upon transfer of
possession at the latest and prove such removal to the Buyer.

 

  b) during the time as owner, it has not received any official orders or other
communications with authorities, which have not been complied with regarding the
current use, in connection with unfulfilled public law notices and/or conditions
(öffentlich-rechtliche Bescheide und/oder Auflagen);

 

  c) it is not aware of any revocations, withdrawals or objections to the
permits relevant for the use of the building;

 

  d) for the buildings and installations on the Object of Purchase, besides the
building permit documentation contained in the data room CD, no other permits or
amendments are known.

 

  e) it is not aware that the sold property is located in an area

 

  aa) which is defined as development or redevelopment area, or

 

  bb) for which preparatory examinations have been initiated with the purpose of
defining it as development or redevelopment area (Sec. 141 (3), Sec. 165
(4) BauGB (Federal Building Code)), or

 

  cc) which is subject to a preservation statute (Erhaltungssatzung) or for
which a preservation statute has been decided or announced in a locally
customary way, or

 

  dd) which is a relocation area, or

 

  ee) which is subject to a development freeze.

 

  f) it is not aware of any lawsuits having been initiated or being pending
(anhängig oder rechtshängig) or having been announced in written form, which
refer directly or indirectly to the Object of Purchase, and that it is not aware
of any orders (Ordnungsverfügungen) nor of any hearing under Sec. 28 VwVfG
(Administrative Procedure Act) on such orders;

 

  g) it is not aware of any other lease rights and/or other rights of use
against the owner for the Object of Purchase than those listed in Sec. 7.1;



--------------------------------------------------------------------------------

Annex A1 to the Framework Agreement

Purchase Agreement Worms

Page 8 of 17

 

  h) there exists no employment relationship with regard to the sold property
that will be transferred to the Buyer pursuant to Sec. 613a BGB due to the sale
contemplated herein.

 

  i) there exists no employment relationship with regard to the sold property
that will be transferred to the Buyer pursuant to Sec. 613a BGB due to the sale
contemplated herein

 

5.3 The Seller will duly submit the complete application for entry of the
lessee’s easement by 1 October 2012 at the latest to the recording notary, who
is hereby irrevocably instructed to file the application with the competent land
register, in a form suitable for entry in the land register.

 

Sec. 6 Contaminations

 

6.1 Contaminations within the meaning of this Agreement are harmful soil changes
within the meaning of Sec. 2 (3) BBodSchG (Federal Soil Protection Act),
contaminations within the meaning of Sec. 2 (5) BBodSchG, environmental damage
within the meaning of Sec. 2 No. 1 USchadG (Environmental Damage Act) and/or
harmful changes of groundwater and harmful substances in and at structural
installations and buildings (such as asbestos, PCB), structural and technical
installations, or parts thereof, that are embedded in the ground, warfare
agents, and waste within the meaning of the KrW/AbfG (Recycling and Waste
Management Act). This includes soil/ground air, leak water, surface water and
groundwater pollutions.

 

6.2 The Seller declares that with the exception of the circumstances that are
evident from the documents contained in the data room CD and provided to the
Buyer prior to the conclusion of the Agreement, it is not aware of any
contaminations of the Object of Purchase within the meaning of the above
Sec. 6.1.

 

6.3 If any demands under public or private law are made on the Seller and/or the
Buyer due to any contaminations as defined in this Agreement, or in case of an
official order or statutory obligation to secure, remediate and/or remove such
contaminations, the following shall apply, unless the Seller was aware of the
contamination and has nto disclosed it:

In case that contaminations as defined in this Agreement have to be examined,
monitored, secured, remediated or removed, the Buyer shall bear the costs
incurred and at the same time indemnify the Seller against any claims made by
public authorities, insofar as the demands are made as from the transfer of
possession pursuant to Sec. 10.1. The Buyer shall immediately implement the
necessary measures at its own expense or indemnify the Seller against any costs.

Compensation claims of the Parties pursuant to Sec. 24 (2) BBodSchG and Sec. 9
(2) USchadG shall be excluded.

 

Sec. 7 Lease Agreements

 

7.1 The following lease agreements have been entered into with respect to the
Object of Purchase:

 

  •  

Lease Agreement with LIDL Vertriebs GmbH & Co. KG of 9/10 February 2006 plus
Amendment No. 1 of 28 March 2006, Amendment No. 2 of
31 August 2006/1 September 2006, Amendment No. 3 of 5/9 October 2006, Amendment
No. 4 of 16 March 2007, Amendment No. 5 of 5 September 2008/29 August 2008,
Amendment No. 6 regarding the amendment of the lessee’s easement (currently on
its way by post, draft attached as Annex 7.1)

 

  •  

Lease Agreement with dm-drogerie markt GmbH & Co. KG of
29 June 2005/15 August 2005 plus Amendment No. 1 of
30 August 2006/13 September 2006, Amendment No. 2 of 19 January
2007/14 February 2007/7 February 2007, Amendment No. 3 of 8 April 2008



--------------------------------------------------------------------------------

Annex A1 to the Framework Agreement

Purchase Agreement Worms

Page 9 of 17

 

  •  

Lease Agreement with Takko Holding GmbH of 22/26 August 2005 plus Amendment
No. 1 of 4/6 May 2006, Amendment No. 2 of 16/25 January 2007/5 February 2007,
Amendment No. 3 of 15 February 2007/2 March 2007/8 March 2007 plus Annexes

 

  •  

Lease Agreement with Tedi GmbH & Co. KG of 21/23 July 2005, plus Amendment No. 1
of 2/6 May 2006, Amendment No. 2 of 14 December 2006/10/23 January 2007

 

  •  

Lease Agreement with Heinrich Deichmann – Schuhe GmbH & Co. KG of
20/24 June 2006, plus Amendment No. 1 of 18/23 May 2006, Amendment No. 2 of
19/27 October 2006, Amendment No. 3 of 20/21 February 2007/6 March 2007

 

  •  

Lease Agreement with Ensting’s family GmbH & Co. KG of 4/16 July 2005 plus
Amendment No. 1 of 1 September 2006 and Amendment No. 2 of 5/10 October 2006 and
Amendment No. 3 of 11 December 2006/5/15 January 2007.

A copy of all lease agreements including amendments is contained in Annex 7.1.
Upon transfer of possession, the Seller will submit the original documents to
the Buyer.

 

7.2 Regarding the lease agreements, the Seller declares as of the date of
recording that

 

  a) apart from the lease agreements mentioned above, there are no further lease
agreements or other agreements for the use of the Object of Purchase or parts
thereof with the Seller as lessor;

 

  b) it has not made any advance disposals of the rents and that at the time of
transfer of possession there are no assignments and/or pledges regarding the
rent or other rights from the lease agreements and/or the Object of Purchase;

 

  c) besides the submitted deeds of lease (including amendments) no further,
either unwritten or written agreements have been concluded; the Seller is not
aware of any agreements granting rights of use of the Object of Purchase in
favour of third parties (particularly sublessees);

 

Sec. 8 Further Claims

 

8.1 With effect from the transfer of possession, the Seller assigns to the
accepting Buyer any and all warranty or guarantee claims with regard to the
Object of Purchase.

By way of precaution, the Seller assigns any claims against contractors as of
the date of handover to the accepting Buyer. Insofar as any subcontractor claims
were assigned to the Seller by the contractors, these are also transferred to
the Buyer as of the transfer of possession. The Seller declares that it has been
provided with the lease deposits listed in Annex 8.1. The Seller is obliged to
submit them to the Buyer within 10 days after the date of transfer of the
beneficial ownership (Tag des wirtschaftlichen Übergangs). The Buyer is
responsible for the return of the bonds after the relevant lease agreement has
expired, insofar as the Buyer has received the bonds from the Seller. The Seller
shall support the Buyer in the assertion of the warranty claims vis-à-vis
contractors.

 

8.2 The Seller transfers with effect of the transfer of possession any rights of
use regarding the Object of Purchase and/or the building plans to which it is
entitled in existing copyrights, including the right to alter and demolish the
buildings without the architects, planners, engineers to the Buyer to the extent
and insofar that the Seller is the holder of such rights. The Buyer accepts such
transfer.

 

8.3 As from the date of recording of this Purchase Agreement, the Buyer shall be
entitled to have the financial information related to the property audited
pursuant to the US Securities Act 1933 and the US Securities Exchange Act of
1934, as amended from time to time, at its own expense. As from the date of
recording of this Purchase Agreement, the Seller undertakes to reasonably
cooperate upon reasonable request by the Buyer in the procurement of data and
information that is necessary for the audit and to assist the Buyer in this
regard (including any request for data and information to the property manager).
The Seller shall further grant the Buyer’s auditors reasonable access to such
data and information.



--------------------------------------------------------------------------------

Annex A1 to the Framework Agreement

Purchase Agreement Worms

Page 10 of 17

 

Sec. 9 Encumbrances and Insurances

 

9.1 The Seller declares that at the time of registration of transfer of
ownership to the Buyer the Object of Purchase is free from building encumbrances
(unless specified in Annex 2.1) and any charges, encumbrances and limitations
entered in the land register, except for the encumbrances in Section II of the
land register which the Buyer acquires pursuant to Sec. 2.2., the priority
notice to be entered in favour of the Buyer and the real property liens
(Grundpfandrechte) that have been created and are to be entered with the Buyer’s
consent and cooperation.

 

9.2 The Seller is not aware of any unregistered charges, limitations and
encumbrances with respect to the Object of Purchase nor of any limitations under
the law of neighbours.

The Seller is not aware of any agreements between neighbours or any other
agreements with third parties which conflict with or significantly impair the
use of the sold property

 

9.3 The Seller guarantees to the Buyer that it has not concluded any agreements
relating to the proper administration and management of the Object of Purchase
which the Buyer would have to assume and that until the transfer of possession,
it will not do so without prior written approval of the Buyer, without prejudice
to any public law connection and usage obligations (öffentlich-rechliche
Anschluss- und Benutzungsbindungen).

 

9.4 The Seller points out that, in agreement with the insurance company, it will
cancel the insurance policies that are in effect for the Object of Purchase as
of the date of transfer of possession pursuant to Sec. 10.1. Insurance cover
will therefore end upon transfer of possession. The Buyer is therefore aware
that it will have to take out own building insurance policies as of that date.
As of the date of recording, the Seller shall provide the Buyer with all
documents that are in the possession of the Seller and its agents and that the
Buyer requires for taking out insurance policies for the Object of Purchase and
shall grant the representatives of and persons mandated by insurance companies
access to the Object of Purchase at usual business hours and upon prior
consultation with the lessees.

 

9.5 Without the prior written consent of the Buyer, the Seller undertakes as of
the date of recording of this Agreement

 

  a) not to make any constructional changes to the Object of Purchase;

 

  b) not to commission construction work with regard to the Object of Purchase;
and

 

  c) not to conclude, amend or terminate any agreements relating to the Object
of Purchase (in particular no lease agreements or amendments to lease
agreements) except for Amendment No. 6 regarding LIDL included in Annex 7.1.

 

9.6 In the period between the recording and the transfer of possession, the
Seller shall grant

 

  a) the Buyer inspection of all documents relating to the Object of Purchase;
and

 

  b) the Buyer and its consultants unhindered access to the Object of Purchase
within the framework permitted by law.



--------------------------------------------------------------------------------

Annex A1 to the Framework Agreement

Purchase Agreement Worms

Page 11 of 17

 

Sec. 10 Transfer of Possession

 

10.1 The transfer of possession of the Object of Purchase to the Buyer or an
intermediary (Besitzmittler) to be designated in writing by the Buyer, shall
take place on the day following the date that the purchase price has been paid
in full to the account specified in this Agreement (the “Handover Date”). The
Buyer can take possession of the Object of Purchase itself.

 

10.2 On the handover date, 0.00 a.m., use and encumbrances (Nutzung und Lasten)
as well as any and all duties to keep the premises safe for persons and vehicles
(Verkehrssicherungspflichten) are transferred to the Buyer and the Buyer shall
indemnify the Seller against any demands. The risk of accidental destruction and
deterioration shall pass to the Buyer on the day following the date that the
purchase price falls due.

 

10.3 The Seller shall properly maintain the Object of Purchase until the
Handover Date. In case of deterioration (Untergang) of the building, the
provisions of the German Civil Code (BGB) shall apply. In case of substantial
deterioration (wesentliche Verschlechterung) prior to transfer of possession,
the provisions of the German Civil Code shall apply, to the extent that the
limitation of liability under Sec. 4.1 does not apply.

 

10.4 The current maintenance agreements for the Object of Purchase are listed in
Annex 10.4. The Seller is obliged to continue these agreements until the
Handover Date; the Buyer assumes any and all rights and duties from these
agreements—notwithstanding any termination right—at the time of transfer of
possession and the release of the Seller. Should such assumption require the
consent of the contracting partner, who refuses such consent, the Seller is
obliged at the Buyer’s request to continue the relevant agreement on behalf and
at the expense of the Buyer until the next possible termination date.

 

10.5 Within one month upon transfer of possession, the Seller shall prepare and
submit to the Buyer a statement of account of the operating costs and additional
property expenses paid by it in 2012 for the Object of Purchase, which can
effectively be allocated to the lessees pursuant to the signed lease agreements,
and of the advance payments made on such operating costs and additional property
expenses in 2012, and pay any balance to the Buyer within 4 weeks. With respect
to the accounting of additional property expenses, the Parties agree that the
accounting for the period until 31 December of the calendar year preceding the
conclusion of this Agreement, if not yet effected, shall still be effected by
the Seller by 30 September 2012 at the latest. Besides that, the Seller shall
submit to the Buyer any and all documents necessary for the accounting of
additional property expenses of the current calendar year, however, no later
than one month upon the Handover Date. The Seller shall be entitled to any
claims to additional payment for the period until the Handover Date; any
accounting, information and repayment obligations until the Handover Date shall
be fulfilled by it. The Seller is not entitled to take recourse to the lease
deposits to be handed over to the Buyer or a landlord’s lien in order to enforce
the claims to repayment resting with it.

 

10.6 The Seller hereby assigns any and all claims from and in connection with
the lease agreements – except for payment claims for the period until transfer
of possession - to the accepting Buyer as from the Handover Date. Any payments
received by the Seller on assigned claims shall be immediately forwarded to the
Buyer. Vice versa, the Buyer shall forward any payments received by it until the
Handover Date to the Seller. Any lease deposits made shall be transferred to the
Buyer.

 

10.7 Any documents pertaining to the Object of Purchase including the
correspondence with lessees and original copies of all agreements concluded with
third parties that are in the possession of the Seller or its agents,
shall-unless otherwise stipulated in this Agreement-be submitted within 5 German
banking days after complete payment of the purchase price at the latest. The
Seller undertakes to transfer to the Buyer any and all lease deposits paid by
the lessees as well as any original documents relating thereto.



--------------------------------------------------------------------------------

Annex A1 to the Framework Agreement

Purchase Agreement Worms

Page 12 of 17

 

Sec. 11 Costs of Development and Connection of the Building

 

11.1 Any and all land development costs/charges pursuant to Sec. 127 (1) BauGB,
charges pursuant to Sec. 127 (4) BauGB and adjacent owners’ contributions
(Anliegerbeiträge) including cost reimbursement claims pursuant to the KAG
(German Act on Local Taxes) and the relevant municipality statutes, for the
development status as of the Handover Date are included in the purchase price
and shall be borne by the Seller, insofar as the individual development and/or
constructional or improvement measures have been completed and irrespective of
whether the relevant notice of such charges is delivered by the date on which
the purchase price is paid or shall be delivered in future. Otherwise they shall
be paid by the Buyer. If the Seller is obliged to bear the costs and/or fees
under this provision, it shall indemnify the Buyer against any third-party
claims.

 

11.2 The Seller declares that it has not received any invoices for development
costs and other adjacent owner’s contributions that it has not paid and that it
is not aware of any further development measures being planned for the Object of
Purchase and/or of any invoices for measures that have been taken until this day
being expected.

 

Sec. 12 Buyer’s and Seller’s Rights of Rescission

 

12.1 The Buyer is entitled to rescind this Agreement by written notification
sent by fax to the notary public (with a concurrent fax copy to be sent to the
Seller), who herewith is authorised to receive the declaration of rescission
from the Parties

 

  a) if by the date of transfer of possession (Handover Date) there is a
substantial deterioration of the Object of Purchase that

 

  •  

would entitle a lessee to terminate its lease agreement; or

 

  •  

leads to a reduction by at least 20% of the monthly net cold rent and the Seller
has not remove the deterioration within one month upon occurrence of the
deterioration.

 

  b) if the main lessee (Ankermieter) Lidl effectively terminates its lease
agreement on grounds that the lessor is responsible for; or

 

  c) if by 31 December 2012, the maturity requirements pursuant to Sec. 3.2 for
the payment of the purchase price to the Seller have not been met;

 

12.2 In the event that the purchase price due for payment has not been credited
to the specified Seller’s account by the due date, the Seller is, after setting
in writing a time limit of four weeks, entitled to rescind this Agreement by a
written notification sent by fax to the notary public (with a concurrent fax
copy to be sent to the Buyer). The Seller is also entitled to rescission
(without setting a time limit) if a pre-emption right is exercised.

 

12.3 The effects of rescission, unless otherwise provided for in this Agreement,
are regulated pursuant to Sec. 346 et seq. BGB. In case of a rescission that
none of the Parties is responsible for, the Parties shall each bear half of the
notary fees and the land register costs, including those arising from the
reversal of the Agreement. In case of rescission caused by the failure to
submit, or the late submission of, the easement document pursuant to Sec. 5.3,
the Seller shall bear the notary fees relating to this Agreement and its
performance and shall pay a flat amount of EUR 10,000 as damages, excluding any
further claims.



--------------------------------------------------------------------------------

Annex A1 to the Framework Agreement

Purchase Agreement Worms

Page 13 of 17

 

Sec. 13 Financing of the Purchase Price

 

13.1 The Purchase Price shall be financed according to the specifications of the
Buyer. The Seller agrees that, even before transfer of ownership, the Object of
Purchase may be encumbered with enforceable (Sec. 800 ZPO (German Code of Civil
Procedure)) real property liens (if necessary aggregate liens
(Gesamtgrundpfandrechte)) up to the amount of the total purchase price—as the
case may be taking into account the requirements of the competent redevelopment
authority—for lien holders plus interest and ancillary charges up to any amount,
and agrees to cooperate in their creation. The Seller shall cooperate in the
creation of such real property liens, however, without assuming any personal
liability. The respective applications for registration shall be filed promptly
by the notary public. In this context, the Seller issues an irrevocable payment
order to the real property lien creditor(s) to pay out the loan funds up to the
amount of the purchase price according to the provisions of Sec. 3.

With respect to such real property liens, the Parties make the following
arrangements, which must be reflected in the deed on the creation of the real
property lien:

 

  a) The real property lien creditor may use and/or retain the real property
lien as security only to the extent that actual payments have been made on the
purchase price. Any further security agreements between the real property lien
creditor and the Buyer shall only become effective upon complete payment of the
purchase price, at the latest upon transfer of ownership of the respective
object of lien to the Buyer. As of said date, they shall be effective for and
against the Buyer as the new security provider.

 

  b) Payments by the real property lien creditor shall be made exclusively to
the Buyer’s bank account specified in this Agreement or to beneficiaries in rem
in accordance with the notary public’s Maturity Notice.

 

  c) The real property lien may continue to exist after the registration of
transfer of ownership to the Buyer. The Seller assigns all rights in this real
property lien, in particular ownership rights and claims for restitution, to the
Buyer, who accepts such assignment, with effect of the payment of the purchase
price, in any event as of the registration of transfer of ownership of the
Object of Purchase. The entry thereof in the land register is approved.

 

  d) The Seller does not assume personal liability for payment in connection
with the creation of the real property lien. The Buyer undertakes to indemnify
the Seller against any costs and other consequences triggered by the creation of
the real property lien.

 

  e) The real property lien creditor undertakes, in case of any ineffectiveness
or reversal of this Agreement, in total or with regard to the relevant
encumbered property, to agree to the deletion of the real property lien
concurrently against repayment of the purchase price and to return any deed of
the real property lien to the Seller.

 

13.2 The Seller authorises the Buyer to represent it in all aforementioned legal
acts, in particular to create enforceable (Sec. 800 ZPO (German Code of Civil
Procedure)) real property liens on the Object of Purchase up to any amount with
interest and ancillary charges up to any amount, and to make all declarations
and perform all acts necessary for or conducive to the registration, the
procurement of precedence, deletion, or changes in precedence of such real
property liens. This authority shall only be valid in the event that the deed of
creation of the real property lien contains the provisions of Sec. 13.1 a) to e)
above. The Buyer is entitled to grant sub-authorisation to the same extent.

 

13.3. The Buyer is entitled, and the Seller is obliged, to provide to the
creditor of the real property liens that secure the financing of the purchase
price certified photocopies of excerpts of this Agreement that refer to the
aforementioned assignments and payment order.

 

13.4 The Buyer shall bear any costs incurred and indemnify the Seller against
any demands.

 

13.5 deleted



--------------------------------------------------------------------------------

Annex A1 to the Framework Agreement

Purchase Agreement Worms

Page 14 of 17

 

13.6 Within the context of the financing of the purchase price, the Buyer is
entitled to assign any rights and claims against the Seller arising from this
Agreement to third parties – in particular to the credit institution financing
the purchase price.

 

13.7 The application for registration of the financing land charge shall only be
filed upon application for registration of the lessee’s easement (cf. Sec. 3.2 e
of this Agreement) If the Seller has not filed the due application for
registration of the lessee’s easemen by 1 October 2012, the application for
registration of the financing land charge may also be filed notwithstanding the
application for registration of the lessee’s easement.

 

Sec. 14 Costs and Taxes

 

14.1 The Buyer shall bear any notary and court fees related to this Agreement
and its performance as well as the property acquisition tax, to the extent that
this Agreement does not contain provisions to the contrary. The costs of
representation (authorisations, permits, etc.) and counsel shall be borne by
each Party individually.

The costs for the procurement of declarations made personally or promised
incurred by a Party shall be borne by such Party, the costs for the discharge of
encumbrances on the sold property shall be borne by the Seller. The costs and
fees for any lessee’s easement that may have to be registered under Sec. 12.1
shall be borne by the Seller.

 

14.2 Should one of the Parties exercise a rescission right provided for by law
or by contract and should this be the fault of the other Party, all costs,
including reversal costs, shall be borne by the Party responsible for the
grounds of rescission. The Buyer shall in any case be responsible for the
failure to make payment.

 

Sec. 15 Land Register Declarations

 

15.1 The Seller and the Buyer agree that ownership of the Object of Purchase
shall be transferred to the Buyer and declare the conveyance of title. The
Seller approves and the Buyer applies for the registration of the transfer of
ownership in the land register.

On this day already, the notary public is instructed to issue executed copies or
certified copies of the deed containing the declaration of the conveyance of
title only in the event that the preconditions for the application of
registration of transfer of ownership are met. Until then, only executed copies
and certified copies not containing the declaration of conveyance of title may
be issued.

 

15.2 The Seller approves and the Buyer applies for the entry of a priority
notice in the land register to secure the claims of the Buyer for the transfer
of ownership of the Object of Purchase. On this day already, the Buyer approves
and applies for the cancellation of this priority notice as soon as it is
registered as owner in the land register and there have, in the meantime, been
no rights, in the widest sense of the word, entered in the land register and/or
no application has been made for the registration of such rights in the land
register, in which the Buyer has not participated. On this day already, the
contracting Parties approve and apply for the deletion of this priority notice
to the notary in trust. The officiating notary public is instructed to make use
of this approval of deletion if the purchase price for the Object of Purchase
has not been paid by the maturity date and if, at its own discretion, the claim
secured by the priority notice no longer exists, whether because of revocation,
rescission due to default, or on other legal grounds. The notary public may
assume so if (a) confirmed by both Parties in writing or (b) conclusively stated
by one of the Parties and (aa) the other Party can no longer be reached at the
address stated in the deed and no other address has been provided or (bb) after
two letters setting an adequate period for comments (in this case, at least four
weeks), there has been no response. The deletion may, however, only be effected
after the paid purchase price has been refunded in total. Until then, the notary
may only issue certified or executed copies of this Agreement without the above
consent to cancellation.



--------------------------------------------------------------------------------

Annex A1 to the Framework Agreement

Purchase Agreement Worms

Page 15 of 17

 

15.3 The Parties on this day already grant precedence to the real property liens
created pursuant to Sec. 13 of this Agreement in favour of the financing bank
over the priority notice of conveyance. The Parties approve and apply for the
registration of the following reservation of priority in the land register:

Priority shall be reserved regarding (aggregate) real property liens still to be
registered in favour of the financing bank in the amount of the total purchase
price plus 20% interest p.a. as from the time of registration of the reservation
of priority and 15% one-time ancillary charge. This priority reservation shall
only be used once and only apply to real property liens that are granted with
the Buyer’s participation.

 

15.4 The notary public is authorised to file and withdraw any applications
contained in this Deed either separately or with a limited effect only.

 

Sec. 16 Permits, Pre-emption Rights, References, Instructions for Registration
of Transfer of Ownership

 

16.1 The Parties involved were made aware of the necessary regulatory and
private permits and declarations. The officiating notary public is entrusted
with the performance of this Agreement including the procurement of the deletion
documents. All permits or negative clearances necessary for the effectiveness or
performance of this Agreement shall be procured by the notary public and they
shall become effective upon receipt by the notary public.

 

16.2 In the event that a statutory right of pre-emption is exercised or a
regulatory permit is denied, or granted subject to obligations or conditions,
the notification thereof shall be directly delivered to the Parties involved; a
copy to the notary public is requested.

 

16.3 The Parties involved were made aware of the following:

 

  a) The Seller and the Buyer are jointly and severally liable for taxes, for
the property acquisition tax and for the costs with respect to the Object of
Purchase.

 

  b) Ownership will only be transferred to the Buyer upon registration in the
land register. Before the registration of the transfer of ownership, all
necessary permits, the clearance certificate by the tax authorities and the
declaration of the municipality with respect to the statutory right of
pre-emption must be submitted.

 

  c) The respective owner entered in the land register shall be liable upon
delivery of the notice of charges for local improvement charges
(Erschließungsbeiträge) pursuant to the Federal Building Code and charges
pursuant to the German Act on Local Taxes.

 

  d) There are risks attached to advance performances for each Party; to the
extent that performance and counter-performance are not balanced in this
respect, the notary public encouraged adequate security measures—such as consent
to immediate foreclosure, payment of purchase price by means of a notary trust
account or provision of bank guaranties—; such security measures with regard to
the scope of this Deed despite explicit instructions to both Parties were
expressly not desired.

 

  e) All provisions of this Agreement are subject to notarial recording.
Additional agreements not contained in this Deed may lead to the entire legal
transaction being void.

 

  f) It is incumbent solely upon the Parties to examine the consequences of this
Agreement with respect to taxes; the notary public assumes no responsibility in
this regard.

 

16.4 The Buyer and the Seller instruct the notary public to file the application
for entry in the land register of the transfer of ownership of the Object of
Purchase to the Buyer when



--------------------------------------------------------------------------------

Annex A1 to the Framework Agreement

Purchase Agreement Worms

Page 16 of 17

 

  a) it has been determined that no rights of pre-emption exist or that such
rights of pre-emption will not be exercised;

 

  b) any necessary regulatory permits and the clearance certificate of the tax
authorities have been submitted;

 

  c) payment of the purchase price—plus deposit of EUR 92,000.00—pursuant to
Sec. 3 of this Agreement has been effected and the Buyer has furnished
sufficient proof thereof (bank statement) or payment has been confirmed by the
Seller;

 

  d) deletion of the encumbrances in Section III that are not acquired is
guaranteed,

 

  e) the notary public has not received a declaration of rescission by the Buyer
or the Seller before the aforementioned conditions are met.

 

16.5 The Seller undertakes to immediately confirm the payment of the purchase
price in writing to the notary public. All applications to the land register
shall be filed exclusively by the notary public.

 

16.6 To the extent that, pursuant to this Deed, declarations are to be made in
the presence of or by the notary public, the notary’s representative or
successor shall be equal in position.

 

Sec. 17 Severability Clause, Authorisation

 

17.1 Should a provision of this Agreement become ineffective or should there be
a gap in the provisions of this Agreement, the effectiveness of the remaining
provisions of the Agreement shall not be affected. Rather, in such a case, the
Parties shall agree on an effective provision to replace the ineffective
provision or to fill the gap in the provisions in such a way that the new
provisions of this Agreement come as close as possible to the economic purpose
of the ineffective provision and the remaining provisions of this Agreement.

 

17.2 No oral side agreements to this Deed were made. Changes and amendments to
this Agreement must be made in writing, unless notarial recording is required by
statute. This shall also apply to a change of this provision.

 

17.3 The Parties hereby agree on Frankfurt am Main as place of jurisdiction,
insofar as legally permissible. This Agreement shall be governed by German law.

 

17.4 The Parties herewith authorise

 

  a) Ms Beate Ochs,

 

  b) Ms Brigitta Welter,

 

  c) Ms Erika Schmidt,

all persons authorised having their business address with the officiating notary
public,

each individually,

 

  a) to make and receive declarations which are or will become necessary for the
preservation of this Agreement in the land register. This shall also apply to
any sort of correction of or amendment to this Deed, to declarations of
precedence as well as to the approval of and application for deletions and
changes of any kind in the land register, as well as to make use of the
reservation of priority;

 

  b) to authorise or apply for the deletion of the priority notice of conveyance
entered in the land register pursuant to the provisions of this Deed should this
Agreement be terminated unanimously or by rescission.



--------------------------------------------------------------------------------

Annex A1 to the Framework Agreement

Purchase Agreement Worms

Page 17 of 17

 

This authorisation is given regardless of the effectiveness of this Agreement
and shall expire one year after registration of transfer of ownership in
accordance with the terms of this Agreement.

 

17.5 The Buyer and the Seller shall each be provided with an executed copy of
this Deed with all annexes, the Buyer with a certified copy with all annexes and
each licensing authority with two certified copies without the annexes.
Furthermore, the copies (excluding annexes) prescribed by law are to be issued.